DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the recitation of “a second one of the plurality of resistors is coupled to a source/drain region of a third one of the plurality of transistors and gates of both the second one of the plurality of transistors and a fourth one of the plurality of transistors” cannot be understood, because Applicant’s instant specification and/or drawings fails to disclose such a connection. 
As far as understood the “second one of plurality of resistors” refers to 203-1 of Fig. 2 of Applicant’s instant drawings (e.g., a resistors connected only to a single transistors source/drain).  The “third one of the plurality of transistors” refers to 207-1 (e.g., a single transistor having a resistor connected to its source/drain). The “second one of plurality of transistors” refers to (one of 205-1 and 207-2, e.g., one of the two 
Claims 2-20 are rejected for similar reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (USPN 9,123,412) in view of Kim (USPAPN 2011/0043185).
With respect to claim 1, Takahashi et al. discloses, in Figs. 1-3, a system (Fig. 1, details disclosed in Figs. 2 and 3), comprising: 
a memory component (circuit of Fig. 2 lest M6 and 17); and 
a processing device (Fig. 3 with M6 and 17 of Fig. 2), operatively coupled to the memory component (the processing device is connected to the sense amplifier of the memory device of Figs. 1 and 2 via M6 and the control of REN), to supply a bias current to the memory device (bias current 17 supplies IREF to the sense amplifier of the memory device).
Takahashi et al. fails to disclose the specifics of the bias current generator 17 of the processor device.  Thus, Takahashi et al. fails to disclose the processor operative to “reduce a supply voltage sensitivity of an output current of a bias current generator circuit provided to the memory component, wherein the bias current generator circuit includes:
 a plurality of transistors; and 
a plurality of resistors coupled to the plurality of transistors, wherein:
 a first one of the plurality of resistors is coupled to a source/drain region of a first one of the plurality of transistors and a source/drain region of a second one of the plurality of transistors; 

 the first and third one of the plurality of transistors are coupled to ground; and 
wherein the processing device is to reduce the supply voltage sensitivity of the output current of the bias current generator circuit by applying a second bias current generated by the bias current generator circuit to a first bias current generated by the bias current generator circuit.”
However, Kim discloses, in Figs. 2 and 11, a bias current generator (Fig. 2) operative to reduce a supply voltage sensitivity of an output current of a bias current generator circuit provided to a device connected to its output (see Fig. 11 once VDD is above about 0.7 Volts, e.g., a low voltage supply, the output current IOUT has virtually no dependence on the supply voltage VDD), wherein the bias current generator circuit includes:
a plurality of transistors (MN1-MN6 and MP1-MP4); and 
a plurality of resistors coupled to the plurality of transistors (R1, R2 and R3), wherein:
 a first one of the plurality of resistors (R3) is coupled to a source/drain region of a first one of the plurality of transistors (drain of one of MN3 and MP3) and a source/drain region of a second one of the plurality of transistors (drain of the other one of MN2 and MP3); 
a second one of the plurality of resistors (R1) is coupled to a source/drain region of a third one of the plurality of transistors (drain of MP1 via the source to drain 
 the first (MN3 is directly connected to ground) and third one of the plurality of transistors are coupled to ground (via the other terminal of MN1); and 
wherein the processing device is to reduce the supply voltage sensitivity of the output current (IOUT) of the bias current generator circuit by applying a second bias current generated by the bias current generator circuit (one of IPTAT and IPTC) to a first bias current generated by the bias current generator circuit (other one of IPTAT and IPTC which are combined at node N4).
The bias current generator of Kim is a specific bias current generator that generates an accurate bias current that is independent of supply voltage variations as well as temperature variations. 
	It would have been obvious to one of ordinary skill in the art to replace the generic bias current generator 17 of Takahashi et al. with the specific bias current generator of Kim for the purpose of having a specific bias current generator capable generating an accurate bias current that is independent of supply voltage and temperature variations.
With respect to claim 2, the system of claim 1, wherein the first bias current is proportional to a supply voltage minus one diode drop (diode drop across MP1 wherein MP4 mirrors the above current/voltage drop of MP1).  

With respect to claim 4, the system of claim 1, wherein applying the second bias current to the first bias current reduces a variance of the magnitude of the first bias current (the circuit is connected and operative as claimed).  
With respect to claim 5, the system of claim 1, wherein a magnitude of the output current of the bias current generator circuit is in a range of two percent (2%) greater than or less than the intended magnitude of the output current of the bias current generator circuit (there is essentially no variation and less than a two percent variation in magnitude, see Fig. 11).  
With respect to claim 6, the system of claim 1, wherein a magnitude of the first bias current is greater than a magnitude of the second bias current (the magnitude of IPTAT, e.g., the output of MP4 is larger than that of IPTC by at least IZTC)
With respect to claim 7, the system of claim 1, wherein the first and second bias currents are direct currents (the currents are direct currents).  
Claim 8 is rejected for essentially the same reasons as claim 1.
With respect to claim 9, the system of claim 8, wherein the output current (IOUT) is generated by applying the second bias current to the first bias current (IPTAT and IPTC are combined at N4).  

With respect to claim 11, the system of claim 8, wherein: 
the bias current generator circuitry is to generate the first bias current using the first resistor of the plurality of resistors (IPTC is generated using the first resistor); and 
the bias current generator circuitry is to generate the second bias current using the second resistor of the plurality of resistors (IPTAT is generated using R1)  
With respect to claim 12, the system of claim 11, wherein the first and second resistors are coupled in parallel (the circuits are connected in geometric parallel as well as between each branch of MP1 with MN1 and MP3 with MN3 and ground).  
With respect to claim 15, Takahashi discloses, a method, comprising: 
generating an output current (output of 17 of Fig. 1) of a bias current generator (17); and
 providing the output current of the bias current generator circuitry to additional circuitry (12).  
Takahashi fails to disclose the specifics of 17 and thus fails to disclose a method comprising the steps of:
“reducing a supply voltage sensitivity of an output current of bias current generator circuitry by: 
generating a first bias current using the bias current generator circuitry; generating a second bias current using the bias current generator circuitry; and 
However, Kim discloses a method of operating a specific bias current generator (method of operating Fig. 2) comprising:
reducing a supply voltage sensitivity of an output current of bias current (IOUT has a reduced supply voltage sensitivity see Fig. 11) generator circuitry by: 
generating a first bias current using the bias current generator circuitry (generating one of IPTAT and IPTC);
 generating a second bias current using the bias current generator circuitry (generating other one of IPTAT and IPTC); 
a first resistor (R3) of the bias current generator circuitry is coupled to a source/drain region of a first transistor of the bias current generator circuitry (drain of one of MN3 and MP3) and a source/drain region of a second one transistor of the bias current generator circuitry (drain of the other one of MN2 and MP3); 
a second resistor (R1) of the bias current generator circuitry is coupled to a source/drain region of a third transistor of the bias current generator circuitry (drain of MP1 via the source to drain conduction path of MN1) and gates of both the second/”third” transistor of the bias current generator circuitry (R1 is connected to the drain of MP1 via MN1 and thus the gate of MP1, because the gate of MP1 is coupled to the drain of MP1) and a fourth transistor of the bias current generator circuitry (MP4 which has a gate connected to the gate of MP1 and thus R1 via MN1); 
 the first transistor (MN3 is directly connected to ground) and third transistor are coupled to ground (via the other terminal of MN1);and 

The bias current generator of Kim is a specific bias current generator that generates an accurate bias current that is independent of supply voltage and temperature variations. 
	It would have been obvious to one of ordinary skill in the art to replace the generic bias current generator 17 of Takahashi et al. with the specific bias current generator of Kim for the purpose of having a specific bias current generator capable generating an accurate bias current that is independent of supply voltage and temperature variation.
With respect to claim 16. The method of claim 15, wherein the additional circuitry comprises comparison circuitry (12 of Takahashi).  
With respect to claim 17, the method of claim 15, further comprising providing the output current of the bias current generator circuitry to an input of a sense amplifier of the additional circuitry (12 of Takahashi is a sense amplifier).  
With respect to claim 18, the method of claim 17, wherein the bias current generator circuitry couples the sense amplifier to ground (IOUT is coupled to ground, at least in part, by MN6).  
With respect to claim 19, the method of claim 17, wherein the bias current generator circuitry couples the sense amplifier to a source (the current mirror with MN6 sources the IOUT current).  
.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Kimura (USPN 5,432,432) discloses in Figs. 2 and 4 that replacing a resistor connected to the source of an NMOS transistor (R2) of Fig. 2 with at least one resistor (e.g., one of R1/R4 of Fig. 4) in the drain path of a current mirroring reference generator.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849